Citation Nr: 1826220	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-27 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 (notification in July 2010) rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was before the Board in June 2017, when it was remanded for additional development.  It was returned to the Board for further appellate review. 

Thereafter, the Board issued a March 2018 decision that dismissed the Veteran's appeal on the basis of her October 2017 request to withdraw the appeal.  

The Board has since learned, however, that the Veteran unfortunately died prior to the March 2018 decision.  The Board will therefore VACATE that prior Board decision, and DISMISS the Veteran's appeal, due to lack of jurisdiction.  


FINDINGS OF FACT

1.  On March 20, 2018, the Board issued a decision that dismissed the Veteran's claim for service connection for an acquired psychiatric disability, to include schizoaffective disorder. 

2.  In April 2018, the Board received confirmation from the Social Security Administration (SSA) that the Veteran died in January 2018.  


CONCLUSIONS OF LAW

1.  Vacatur of the Board's March 20, 2018 decision is warranted.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.904 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of her claim at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017). 

The Veteran died in January 2018, prior to the issuance of a March 20, 2018 Board decision.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the death of the Veteran preceded the March 20, 2018 Board decision, the decision must be vacated.  Then, the appeal of the Veteran on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 a); 38 C.F.R. § 20.1302 (2017).


ORDER

The March 2018 Board decision dismissing the issue of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder is vacated.

The Veteran's appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


